Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered September 27, 2005, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
Defendant did not preserve his sufficiency claim and we *371decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of alleged inconsistencies in testimony (see People v Bleakley, 69 NY2d 490, 495 [1987]). The victim’s injuries went beyond the category of “petty slaps, shoves, kicks and the like” (Matter of Philip A., 49 NY2d 198, 200 [1980]), and satisfied the element of physical injury (see People v Chiddick, 8 NY3d 445 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Andrias, Nardelli, Gonzalez and Kavanagh, JJ.